DETAILED ACTION
1.	Claims 21-40 have been presented for examination.
	Claims 1-20 have been cancelled.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance: claims 21-40 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically: 
	As argued by Applicants and recited in claim 21:
“… the server simulation configured to run concurrently with, and ahead of, a client simulation of the digital experience being executed on the client device; generating a plurality of simulation results from the server simulation based on a likelihood that the client simulation will utilize each of the plurality of simulation results the likelihood determined based on data regarding how often a re-simulation produces a same or different result as a previous simulation; …invalidating one or more simulation results of the plurality of simulation results based on further input from the client device, updating the likelihood that the client simulation will utilize each of the plurality of simulation results based on invalidated simulation results, and selecting one or more simulation results from thePage 2 of 14Application No. 16/401,490 Application Filing Date: May 2, 2019Docket No. 335716-US-CNT[2]plurality of simulation results that have not been invalidated based on the further input from the client device; and sending the one or more simulation results selected in the digital experience to the client device.”
As argued by Applicants and recited in claim 31:
“receive an input during execution of a client simulation of a digital experience; send the input to a server; receive from the server a plurality of server simulation results; receive further input during execution of the client simulation of the digital experience, the further input affecting the digital experience; send the further input to the server; and after sending the further input to the server, receive from the server one or more further server simulation results based on a resimulation that invalidated one or more of the plurality of server simulation results received 
As argued by Applicants and recited in claim 39:
“… the server simulation configured to run concurrently with, and ahead of, a client simulation of the digital experience being executed on the client device; generating a plurality of simulation results from the server simulation based on a likelihood that the client simulation will utilize each of the plurality of simulation results the likelihood determined based on data regarding how often a re-simulation produces a same or different result as a previous simulation; … invalidating one or more simulation results of the plurality of simulation results based on further input from the client device, updating the likelihood that the client simulation will utilize each of the plurality of simulation results based on invalidated simulation results, and selecting one or more simulation results from the plurality of simulation results that have not been invalidated based on the further input from the client device; and executing the one or more simulation results selected in the digital experience on the client device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 

SAA



March 12, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128